Digitally signed by
                                                                            Reporter of Decisions
                                                                            Reason: I attest to the
                          Illinois Official Reports                         accuracy and
                                                                            integrity of this
                                                                            document
                                    Supreme Court                           Date: 2018.01.30
                                                                            12:22:21 -06'00'




                           People v. Sebby, 2017 IL 119445




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
Court:               MONTANA SEBBY, Appellant.



Docket No.           119445



Filed                June 2, 2017



Decision Under       Appeal from the Appellate Court for the Third District; heard in that
Review               court on appeal from the Circuit Court of La Salle County, the Hon.
                     Cynthia Raccuglia, Judge, presiding.



Judgment             Reversed and remanded.


Counsel on           Michael J. Pelletier, State Appellate Defender, Peter A. Carusona,
Appeal               Deputy Defender, and Editha Rosario-Moore, Assistant Appellate
                     Defender, of Ottawa, for appellant.

                     Lisa Madigan, Attorney General, of Springfield (Carolyn E. Shapiro,
                     Solicitor General, and Michael M. Glick and John R. Schleppenbach,
                     Assistant Attorneys General, of Chicago, of counsel), for the People.
     Justices                  JUSTICE THEIS delivered the judgment of the court, with opinion.
                               Justices Thomas, Kilbride, and Garman concurred in the judgment and
                               opinion.
                               Chief Justice Karmeier dissented, with opinion.
                               Justice Burke dissented, with opinion, joined by Justice Freeman.



                                                  OPINION

¶1         Defendant, Montana Sebby, was convicted by a jury of resisting a peace officer, a Class 4
       felony (720 ILCS 5/31-1(a-7) (West 2010)), and sentenced by the trial court to two years’
       imprisonment. On appeal, the defendant argued that the trial court committed error in
       admonishing prospective jurors pursuant to Illinois Supreme Court Rule 431(b) (eff. May 1,
       2007) and that, despite his failure to object to that error, he was entitled to a new trial because
       the evidence was closely balanced. A majority of the appellate court disagreed with the
       defendant and affirmed his conviction and sentence. 2015 IL App (3d) 130214.
¶2         For the reasons that follow, we reverse and remand for further proceedings.

¶3                                            BACKGROUND
¶4         In 2011, Bonnie and Howard Sebby lived on a farm in rural La Salle County near Utica.
       The Sebbys had four children: the defendant; his older brother, Oakland Sebby; and his
       younger twin sisters, Casey and Elizabeth Sebby. Casey and Elizabeth died in a car accident on
       September 23, 2011, and on October 18 the trial court entered an order granting temporary
       physical custody of Casey’s daughter, L.S., to her biological father. The order directed law
       enforcement officials to assist the father in obtaining L.S. from “whoever had physical custody
       of the child.”
¶5         The La Salle County sheriff’s office believed that L.S. was staying with the Sebbys, and
       they visited the farm with the custody order three times. The first time was October 21. The
       second time was October 26 at 5:30 p.m., when Investigator Jason Martin attempted
       unsuccessfully to serve the order on Bonnie. Around 12 hours later, on October 27, three
       uniformed deputies—Joshua McGrath, Jason Mohr, and Jarred Arthur—arrived at the farm
       around 6 a.m. The defendant, who did not live with his parents but had spent the night at their
       house, came to the door and spoke with the deputies. What happened next is in dispute. What is
       not in dispute is that the defendant ended the encounter in custody, charged with resisting a
       peace officer.
¶6         The case proceeded to a jury trial. The La Salle County circuit court1 admonished the jury
       pool as to the so-called Zehr principles (see People v. Zehr, 103 Ill. 2d 472 (1984)),
       enumerated in Rule 431(b):
               “The most important law on a criminal case is the defendant[,] who you will meet in a
               moment[,] is presumed innocent. The presumption of innocence exists throughout the
               trial. The defendant doesn’t have to prove anything. The defendant doesn’t have to

           1
            The judge who presided over the defendant’s trial was not the judge who signed the custody order.

                                                     -2-
                testify. The defendant doesn’t have to present evidence, and the defendant, if he does
                not, and you cannot and you must not hold that against him or assume anything by that.
                The State is obligated by law to prove the defendant guilty beyond a reasonable doubt.”
¶7          The trial court questioned potential jurors in panels of six. During the questioning of the
       first panel, the court talked to a potential juror about the Zehr principles:
                    “Q. First of all, you need to understand the presumption of innocence.
                    A. Understood.
                    Q. But what if the defendant denies that but you have to understand that may be a
                story told, and it may be you having to decide whether it’s a story told and credibility. I
                can’t say that may not be the story. I may have to say that’s what somebody says, but
                the defendant by the way who’s presumed innocent doesn’t have to testify, and if he
                doesn’t, you must not hold that against him. Would that affect your decision?
                    A. Not if there’s no evidence pointing to that fact.
                    Q. Okay. Good. That’s what I’m looking for. That was a very good answer because
                that was the answer in this case. Now, going back to all six of you, the defendant is
                presumed innocent, and that presumption of innocence exists throughout the trial. The
                defendant does not have to prove anything. He doesn’t have to testify. He doesn’t have
                to present evidence, and if he does not, then you must not hold it against him. It’s the
                State’s burden to prove the defendant guilty beyond a reasonable doubt, and I need to
                go through each of you with that.”
¶8          The trial court then individually asked the remaining members of the panel whether any of
       them “[h]ad any problems” with those principles, while interweaving questions about whether
       there was anything that would prevent them from being fair and impartial in evaluating the
       evidence. The trial court specifically repeated its question with respect to the presumption of
       innocence to two potential jurors because they indicated that they might be biased. Using
       similar phrasing, the trial court spoke to each panel of prospective jurors about the Zehr
       principles. The trial court again asked the individual jurors of each panel whether they “[h]ad
       any problems” with or “believe[d] in” those principles, as well as whether anything would
       prevent them from being fair and impartial.
¶9          Following opening statements, the State called its first witness, Deputy McGrath. McGrath
       testified that on October 27, 2011, he went with Deputies Mohr and Arthur to serve the court
       order at the Sebby residence. After he knocked on the door for several minutes, a woman
       answered the door. McGrath asked the woman if she lived there, and she said no. He then
       asked to speak to someone who did live there, and the woman said that “nobody else was
       home.” McGrath explained that “it was imperative that we made [sic] contact with a resident of
       the house and the child and that to prevent anybody from getting in any further trouble or any
       trouble whatsoever it would be best to cooperate and explain to us how we can make contact
       with the home owner or resident of the house.”
¶ 10        According to McGrath, the defendant then came to the door. Mohr handed a copy of the
       court order to the defendant, and the deputies again explained why the police were at the house.
       McGrath testified that the defendant was “basically uncooperative and upset that we were
       there.” When the deputies asked where the child was, the defendant told them that she was “on
       vacation with Bonnie and he didn’t know where or how to get a hold of them.” The


                                                    -3-
       conversation between McGrath and the defendant occurred just outside the house. The
       defendant became
                “more and more agitated about what was going on. He handed the court order back to
                Deputy Mohr saying this is not a search warrant which we never said it was and then he
                reached over and poked me in the shoulder as he was yelling for us to get out of
                the—poked me in the shoulder area as he was yelling for us to leave his property.”
¶ 11       McGrath advised the defendant that he was under arrest for battery of a peace officer.
       McGrath reached for the defendant’s wrist, but the defendant “pulled away and resisted arrest
       at that time.” McGrath and Mohr then “attempted to gain control of [the defendant] as he was
       basically thrashing his body about trying to get away and resist arrest.” The deputies then
       assisted the defendant to the gravel driveway in an effort to gain control over him. They
       repeatedly told him to stop resisting and to put his hands behind his back because he was under
       arrest. Eventually, the deputies handcuffed the defendant and placed him in the backseat of
       Mohr’s squad car. At that point, McGrath noticed that Mohr “had some scratch marks on his
       hands, on both hands and wrist area of his right hand,” as well as some scratches on the back of
       his left hand. McGrath testified that the scratches were “not bad” but were “definitely open
       scrapes and cuts.”
¶ 12       At that point, Oakland Sebby came to the door of the house. McGrath explained why the
       police were there and asked if they could enter the house to “check” for the girl. Oakland
       refused. The deputies then took the defendant to the La Salle County jail, where he was given
       Miranda warnings. McGrath asked the defendant “why he poked me the way he did[,] he
       stated that he was just getting ready to tell us we could go in and check the house for [L.S.] and
       then when I explained to him [‘]you were just seconds before yelling at us to leave your
       property when you reached over and poked me,[’] he did not want to talk any further.”
¶ 13       On cross-examination, McGrath did not recall whether he stuck his foot in the door when
       the woman answered his knocking, but he admitted that the deputies did not have permission to
       enter the house. McGrath testified that after he was told by the woman and the defendant that
       the girl was not there, he remained at the house “[b]ecause I had reason to believe they were
       not telling the truth.” McGrath elaborated:
                “[W]hen I answered [sic] the door the first time somebody comes to the door and turns
                off the light and doesn’t open the door. I knock on the door again and a female answers
                and says she’s the only one there. Nobody else is there and then all of a sudden [the
                defendant] shows up at the door a few moments later and then a few moments after that
                Oakland shows up at the door so obviously I had been lied to already during that time.”
¶ 14       McGrath stated that the woman did not lie about the fact that Bonnie Sebby was not at the
       house: “I was not lied to, but I was not allowed in the house either.” McGrath reiterated that the
       deputies remained at the house, even after being told to leave by the defendant, because they
       believed that the woman had lied to them and they “had a responsibility to make every attempt
       to get that court order served.”
¶ 15       McGrath denied that the defendant merely brushed him: “He poked me as he was yelling
       profanities at us to get off of his property.” McGrath explained that “[d]ue to [the defendant’s]
       resistance we attempted to gain control of him standing up. That wasn’t happening. We took
       him—Deputy Mohr was the one that had more of a hold on him. We then placed him to the
       ground, assisted him to the ground.” When asked whether he could state how Mohr was

                                                   -4-
       injured, McGrath testified, “[The defendant] resisted when I told him he was arrested for
       poking me in the shoulder so if he would have cuffed up at that point in time, we never would
       have had to go to the ground in the first place so I believe the responsibility remains with him.”
       McGrath added: “Deputy Mohr was injured while we were trying to gain control of [the
       defendant] while we were on the ground.” McGrath admitted, however, that he did “not know
       exactly at what point and time” Mohr’s injuries occurred. McGrath concluded that the
       defendant’s “moving and rolling around on the ground was to prevent us from taking him into
       custody.”
¶ 16       On redirect examination, McGrath testified that the defendant
                “pulled away from us, when he pulled away from me initially when I told him he was
                under arrest for poking me in the shoulder, he pulled away and headed towards I guess
                towards Deputy Mohr, and when we were trying to get him to the ground it was
                basically him still attempting to get away from us.”
       McGrath asserted that “the fact of [the defendant’s] level of resistance” took the deputies to the
       ground. The deputies and the defendant “rolled around in different positions for a few
       moments before we were able to get him to his stomach and try to get his hands behind his
       back.”
¶ 17       Deputy Mohr testified that he rode in a squad car to the house with McGrath. When they
       arrived to serve the court order, they “attempted to make contact with someone knocking on
       the door several times” over 5 to 10 minutes. According to Mohr, “[t]here was a light on inside
       of the house,” but “[s]omeone had turned it off while we were standing outside knocking.” A
       woman finally came to the door. When the deputies asked to speak to a home owner, the
       woman “said there was no one else home but her.”
¶ 18       The defendant then came to the door. Mohr and McGrath tried to explain the court order,
       and Mohr gave a copy of it to the defendant. The defendant gave it back to Mohr. Mohr
       testified that the defendant was “somewhat hostile” and “a little upset that we were out there in
       the morning.” Mohr added that the defendant told the deputies “[t]o get off the property and
       that the paper that I gave him wasn’t a search warrant.” The defendant then poked McGrath “in
       the left shoulder, chest area.” McGrath advised the defendant that he was under arrest and
       “attempted to gain control of his arm to place them behind his back.” The defendant resisted by
       “pulling away” and “lurching around,” so Mohr helped McGrath. Mohr recalled that the
       defendant was shirtless. They took him to the ground in a “somewhat controlled” fall, which
       ended with all three men in the gravel driveway. A struggle ensued for 20 seconds, in which
       the defendant tried to pull his hands under his body. The defendant “had landed like on his
       chest or his side and was just told to put his hands behind his back. He didn’t comply. He just
       continued to put his hands away from us. Eventually we were able to gain control and get his
       arms behind him and handcuff him.” Mohr’s hands were between the defendant and the gravel
       driveway. Mohr had to “get under there and get a hold of him and pull his hands out from under
       him and get them back behind his back.” Mohr later noticed scrapes on his hands and wrists
       from the gravel.
¶ 19       On cross-examination, Mohr conceded that he may have been handed a shirt for the
       defendant after he was in the squad car. Mohr denied that McGrath kicked at the door. He
       merely “knocked at a reasonable level so it could be heard.” He also denied that he was
       agitated, and he did not recall using profanities or threatening to pull the defendant’s mother


                                                   -5-
       from the house by her hair. Mohr could not say “100 percent” that the scrapes came from the
       gravel but added “that was the only place I was other than standing was in the gravel.” He did
       not believe that McGrath or Arthur could have grabbed his arm and caused the scrapes, but he
       again could not say “100 percent.” Mohr testified that he and McGrath were an arm’s length
       from the defendant when he stepped forward and poked McGrath in the chest. Mohr admitted
       that the incident report did not state that the defendant stepped forward.
¶ 20       Deputy Arthur testified that he arrived at the house shortly after McGrath and Mohr.
       Arthur’s version of events was succinct: “We attempted to serve the paper. [The defendant]
       poked Deputy McGrath.” According to Arthur, the defendant was “hostile verbally and would
       not accept the paper.” The defendant was wearing shorts, but no shirt. After he poked
       McGrath, McGrath tried to place him in handcuffs: “[H]e resisted, and he was taken to the
       ground.” Arthur restrained the defendant’s feet, while McGrath and Mohr got his arms “out
       from underneath him.” Arthur noticed Mohr had several scratches on his hands.
¶ 21       On cross-examination, Arthur testified that McGrath and Mohr were two feet from the
       defendant when they spoke to him. Arthur agreed that distance was “[p]retty close quarters”
       and “crowded” but stated that the defendant stepped toward McGrath, even though that fact did
       not appear in the incident report. Arthur was “off to the side” and remembered seeing “some
       sort of contact” between the defendant and McGrath. Arthur added that the deputies were
       asked to leave the property “[o]nce or twice” but did not do so because they had “a
       responsibility to attempt to locate that child.” He denied that McGrath and Mohr used
       profanity.
¶ 22       The trial court denied the defendant’s motion for a directed verdict, and defense counsel
       called Angela Dankenbring as a witness. Dankenbring testified that she was a family friend
       who had previously dated Oakland. Dankenbring went to the house on the night before the
       incident and encountered Howard but no one else. Dankenbring spent the night there, sleeping
       on a couch in the living room. At 6 the next morning, she “woke up to very loud pounding on
       the door.” The door was shaking, and she was afraid it would break. She thought Howard was
       knocking at the door because he had forgotten his keys. When she opened the door, she saw a
       deputy sheriff.
¶ 23       The deputy asked if Bonnie was at the house. Dankenbring said that she was not but she did
       not know where she was. Dankenbring also said that she did not know if anyone else was at the
       house. The deputy asked her for identification and “shoved his foot in the door and wouldn’t
       let me shut the door.” According to Dankenbring, the deputy was “very belligerent” and
       “hostile,” “yelling” that he would arrest her for obstructing justice and that she just needed to
       cooperate. Over the course of 5 to 10 minutes, Dankenbring and the deputy spoke: “We just
       kept going back and forth because he wanted to search the house, and I said it wasn’t my house.
       I don’t feel like I can give you permission to search it. It’s not my home, and we just kept doing
       that.” As the deputy became more agitated, the defendant came upstairs.
¶ 24       Dankenbring testified that the defendant stepped outside the house to talk to the deputies.
       She ran for a sweatshirt and shoes, returned to the door, and stood behind the defendant. The
       deputy to whom Dankenbring had spoken was a foot away from the defendant, and the other
       two deputies “kind of kept their distance” several feet away. Dankenbring described their
       conversation:



                                                   -6-
                   “[The defendant] said that his mother wasn’t home and then they were asking about
               [L.S.] He said that she was with [her] grandmother on vacation. He didn’t know where
               they were. They asked him to try to contact his mother. He was like she’s not going to
               answer at [6] o’clock. He’d ask them to please leave because he had already told them
               she was out of town and she wasn’t there, and he asked them repeatedly to please
               leave.”
       Dankenbring said that the defendant was “loud” but not “physical or anything.” He was
       “loudly saying [‘]I’m tired of this. You need to please leave my family alone. It’s 6:00 a.m. My
       daughter’s sleeping. Leave.[’] ” The deputies did not leave because they wanted L.S. and
       Bonnie. According to Dankenbring, they were “agitated” and “very hostile,” swearing at the
       defendant and “calling him names.” She was “very shocked.”
¶ 25        Dankenbring did not see any contact. The defendant was “talking with his hands, and like
       he was [‘]you need to leave. You need to leave (indicating),[’] and the one officer yelled
       assault, and I was genuinely surprised because I didn’t see where that had happened.” After
       that, the defendant threw his hands into the air and said “I’m cool” and “I’m calm.” The other
       two deputies then “ran up and grabbed each arm, and they played tug of war with [the
       defendant] until he was on the ground face down in the gravel.” From Dankenbring’s
       perspective, the defendant was not struggling but rather “moving a lot” because the deputies
       “were not clear on who was doing what.” The defendant “looked like a puppet being held
       between two people.”
¶ 26        On cross-examination, Dankenbring testified that the deputies were pulling the defendant’s
       arms: “They had his arms behind his back. He was laying on the ground, and they were just
       moving his arms—he was moving because they were—they didn’t know what they were—it
       seemed to me like they didn’t know what they were doing. They were wrestling his arms trying
       to get them in position and that made him move.” She agreed that the deputies took the
       defendant to the ground but disagreed that they needed to get his arms out in order to handcuff
       him. Dankenbring stated that “[t]hey had his arms the whole time,” and that “[t]hey each
       grabbed an arm and then they ended up moving away from the house, and he ended up on his
       stomach.” She admitted that she couldn’t recall “exactly every move that was made.”
       According to Dankenbring, the defendant used profanity when telling the deputies to leave the
       property, but “the officer had been using swear words before he had.”
¶ 27        On redirect examination, Dankenbring reiterated that, from her perspective, “it looked like
       [the deputies] were caught—like they were moving [the defendant] more than he was moving.
       It didn’t appear to me that he was resisting or anything. It was just awkward, very awkward.”
¶ 28        Oakland testified that on the morning of the incident, he took a shower and turned off the
       kitchen light on his way downstairs to get dressed. He heard “some loud banging on the door,
       not banging but like trying to beat it down.” He proceeded downstairs to get dressed and
       answer the door when it opened. He heard Dankenbring’s voice and continued dressing. He
       went back upstairs and saw the defendant outside and Dankenbring behind him.
¶ 29        According to Oakland, the conversation between the defendant and the deputies was
       “[o]bscenely loud” with “[a] lot of F bombs” from McGrath. At first, the defendant was “calm
       and collective [sic],” but Oakland stated, “the more belligerent this guy got, the more stern my
       brother got asking the police officer to leave the property.” Oakland testified that he did not see
       the defendant make contact with anyone and that the defendant had not touched anybody


                                                    -7-
       before the deputies grabbed him. When asked again if there was any contact between the
       defendant and McGrath, Oakland said, “Prior to being apprehended, no.” Oakland added, “At
       the point of Officer McGrath screaming assault that [the defendant] had F’ed up and he was
       going to jail, the other two officers had grabbed each arm and started playing a tug of war with
       him[,] walking him away from the house and trying to take him to the ground.” Oakland later
       provided more details: “When [McGrath] said [‘]you’re under arrest, you F’ed up,[’] [the
       defendant] threw his hands up and said [‘]I’m cool. I’m cool.[’] That’s when the officers
       grabbed each arm and started toying with him.” Oakland declined to call the defendant’s
       conduct resisting but instead “trying to protect yourself from hitting gravel.”
¶ 30       Samantha Russell, the defendant’s girlfriend, testified that she and defendant were
       downstairs in the house asleep with their daughter on the morning of the incident. Around 6:15
       a.m. there was “pounding” at the door, so Russell woke up the defendant to “go and see who’s
       knocking” because two officers had visited the house the previous day looking for L.S. and
       Bonnie. The defendant went upstairs. Five minutes later, Russell went upstairs to check on
       him. He was in handcuffs. Following the defendant’s release from jail, Russell took photos of
       “scrapes” on his arms and back.
¶ 31       The defendant then testified on his own behalf. He stated that, before the morning of the
       incident, he had already talked to the police twice about L.S. The girl had seemed depressed
       after her mother’s death, so her grandmother Bonnie had taken her to visit family in the South.
       The defendant was unsure where and had no way to contact his mother. He did not live with his
       parents, but he was staying there to help feed livestock while his father was at work and his
       mother was away.
¶ 32       On October 27, the defendant went to the door wearing only “sweat pants, no socks, no
       shoes.” He recounted the beginning of his interaction with the deputies:
                   “I seen [Dankenbring] go to shut the door and put her shoes on and then the door
               springs back open. I look down in the crack of the door and the officer has his foot in
               the door so I open the door. I go to step out, and I shut the door, and he says [‘]you’re
               Montana, right,[’] and that was the first thing he says to me. [‘]You’re Montana,
               right,[’] like he was expecting me to be there or I’m the one he wanted to talk to. [‘]Yes,
               I’m Montana[’] and then every word out of Mohr’s mouth was just [‘]we know your
               mom’s here. You’re an F’ing liar. If we have to we’ll drag her out by her hair, and
               she’ll never see her grandchild again.[’] They said [‘]this is a serious matter. If we have
               to we’ll get a warrant in five minutes and we’ll be back.[’] I said [‘]hold on. You guys
               need to calm down. You guys are acting like we have your kid here, you know.[’] ”
¶ 33       According to the defendant, Mohr had the court order in his hand, and he was cussing and
       yelling. The defendant looked at the order, realized that it was not a search warrant, and handed
       it back to Mohr. He asserted that he “tried to be as calm as possible and just everything was I
       was a liar.” The defendant described “everything” as “just so irate and just unprofessional.” He
       asked the officers to leave “literally about every 45 seconds.” He called them “ridiculous” and
       added:
                   “I don’t have to take this stuff. It’s [6] o’clock in the morning. I’m going to go
               inside. If you guys have a warrant, go get your warrant and come in. We’ll be here all
               day. If that’s what it takes, I’ll just sit here and wait for you guys to come back with a



                                                    -8-
                warrant, and you guys can search the house and find out I’m not lying, that I am telling
                the truth.”
¶ 34       The defendant further testified that he told the deputies his daughter and his brother’s
       daughter were sleeping inside the house. He also told them, “If one of you would like to come
       in to the house to make sure [Bonnie and L.S.] are not here, by all means.” The defendant said
       that Arthur insisted that all three deputies would have to go together. The defendant looked at
       the deputies when “all of a sudden I’m being grabbed, you know, and it’s like [‘]what’s going
       on,[’] you know. I mean I’m being called a dumb mother F’er, and [‘]you messed up big
       time.[’] ” The defendant denied that he made any contact with McGrath; the defendant was
       “shocked” when McGrath grabbed him.
¶ 35       The defendant was “pulled off” the doorstep, and the deputies “swung” him into the gravel,
       where he lost his balance. He testified that he landed on his face. According to the defendant,
       the deputies were yelling at him, ordering him to quit resisting and put his hands behind his
       back. The defendant responded, “You guys have both my arms. If you want them behind my
       back, put them behind my back.” The defendant was just “trying not to get hurt on [the]
       gravel.” He denied that he did anything to resist: “[A]s far as squirming, no, I don’t believe I
       was squirming.”
¶ 36       On cross-examination, the defendant repeated that Mohr called him a “F’ing liar,” insisting
       that Bonnie was at the house. The defendant agreed that the deputies arrived at the house and
       started a fight with him for no reason. He also agreed that the deputies dragged him “limp like
       a rag doll not fighting back for at least 30 feet” through the gravel.
¶ 37       At the close of the defendant’s case, the parties entered a stipulation. The parties agreed
       that if La Salle County sheriff’s office Investigator Jason Martin had been called as a witness,
       he would have testified that he attempted to serve the court order on October 26, 2012, the day
       before the incident that resulted in the defendant’s arrest. Martin also would have testified that
       he spoke to the defendant at his parents’ house and indicated that he thought Bonnie “may have
       been out running errands or that she may be at her attorney’s.”
¶ 38       Following closing arguments, the jury began deliberations. At one point, the jury sent a
       note to the judge, asking “If you tell the police to vacate your property, does this end their
       authorization, or do they have authority to remain?” The judge referred the jury to the
       instructions. Thereafter, the jury found the defendant guilty. The defendant made a motion for
       judgment notwithstanding the verdict, which the trial court denied. The court sentenced the
       defendant to two years’ imprisonment. He appealed.
¶ 39       A divided appellate court panel affirmed. 2015 IL App (3d) 130214. The defendant argued,
       and the State conceded, that the trial court erred in asking potential jurors whether they had any
       “problems” with the Zehr principles. Id. ¶ 37. Under Rule 431(b), the trial court should have
       asked whether jurors understood and accepted those principles. Id. (citing People v.
       Thompson, 238 Ill. 2d 598, 607 (2010)). Because the defendant did not object, the issue
       became whether his forfeiture could be excused under the plain error doctrine. On that issue,
       the appellate court offered three views.
¶ 40       Justice Schmidt, in the lead opinion, initially noted that the defendant must seek relief
       under the first prong of the plain error doctrine because a Rule 431(b) violation is not
       cognizable under the second prong. Id. ¶ 39 (citing Thompson, 238 Ill. 2d at 610-11, and
       People v. Belknap, 2014 IL 117094, ¶ 47). Justice Schmidt agreed with the State that the

                                                   -9-
       evidence was “not so closely balanced that the trial court’s error warrants reversal.” Id. ¶ 40.
       Justice Schmidt reviewed the State’s “persuasive evidence,” including the testimony of the
       three deputies, which detailed “essentially the same sequence of events.” Id. ¶ 41.
¶ 41       Justice Schmidt then turned to the defendant’s argument. The defendant contended, based
       upon this court’s holding in People v. Naylor, 229 Ill. 2d 584, 608 (2008), that evidence is
       closely balanced when it involves a credibility contest. 2015 IL App (3d) 130214, ¶ 42. Rather
       than relying upon Naylor, however, Justice Schmidt discussed Belknap, where this court stated
       that “ ‘a reviewing court must undertake a commonsense analysis of all the evidence in
       context’ ” under the first prong. Id. (quoting Belknap, 2014 IL 117094, ¶ 50). He concluded,
       “Utilizing that contextual commonsense analysis here, it is apparent that defendant’s witnesses
       are less than credible.” Id. ¶ 43. Specifically, Dankenbring’s initial statement to the police that
       no one else was in the house was incorrect because the defendant, Russell, and Oakland were
       there. Id. And the State impeached the defendant’s credibility with Martin’s stipulated
       statement. Id.
¶ 42       Justice Schmidt did not stop there. He discussed People v. White, 2011 IL 109689, and
       People v. Adams, 2012 IL 111168, where this court “explained that plain-error analysis under
       the first prong may involve more than just a rigid determination of whether an error occurred
       and if the evidence was closely balanced.” 2015 IL App (3d) 130214, ¶ 47. According to
       Justice Schmidt, White posited that a defendant making a first-prong plain error argument, like
       a defendant making an ineffective assistance of counsel argument, must show prejudice. Id.
       (quoting White, 2011 IL 109689, ¶ 133). That is, a defendant must show that the evidence was
       so close that the error alone tipped the scales of justice. Id. According to Justice Schmidt, “the
       parties and many court watchers” expected this court to resolve any confusion about whether a
       defendant must show prejudice under the first prong in Belknap, but the court instead “punted”
       and “sidestepped” the issue, threatening more problems. Id. ¶¶ 48-49, 52.
¶ 43       Justice Schmidt then offered his view—or what he labeled “dicta of the rankest form.” Id.
       ¶ 51 n.1. He asserted, “the weight of the evidence *** is irrelevant to the issue of whether or
       not defendant received a fair and impartial jury through the process of voir dire.” Id. ¶ 50.
       Stated differently, Rule 431(b) violations have “absolutely no bearing on the closeness of the
       evidence.” Id. ¶ 51. Such an error is “not evidentiary and, therefore, unable to ‘tip the scales’ in
       a closely balanced case.” Id. ¶ 53. Consequently, Justice Schmidt would require a defendant to
       show not only that the evidence was closely balanced but also that the error was
       prejudicial—that “but for the error, the outcome of the trial would likely be different.” Id.
       ¶¶ 51, 53. Justice Schmidt believed that approach comports with People v. Herron, 215 Ill. 2d
167, 187 (2005). 2015 IL App (3d) 130214, ¶ 52. Additionally, he believed that approach
       destroys a perverse incentive for defense counsel to “sit silent rather than object in closely
       balanced cases” because it will be easier to obtain a reversal via a first-prong plain error
       argument. Id. ¶ 53.
¶ 44       In a special concurrence, Justice Holdridge agreed with Justice Schmidt that the evidence
       against the defendant was not closely balanced. Id. ¶ 67 (Holdridge, J., specially concurring).
       Justice Holdridge disagreed with Justice Schmidt that the first-prong plain error standard
       requires a showing of prejudice. Under Herron, any error in a closely balanced case is
       prejudicial. Id. ¶ 68 (citing Herron, 215 Ill. 2d at 193). According to Justice Holdridge, White
       is consistent with Herron. Id. ¶ 69 (“ ‘White does not upend the established principle that if a


                                                    - 10 -
       defendant shows that there was error and that the evidence was closely balanced *** the error
       is both prejudicial and reversible and no further showing of actual prejudice is required.’ ”
       (quoting People v. Vesey, 2011 IL App (3d) 090570, ¶ 19)). Justice Holdridge added that he
       believes this court should reconsider Thompson and allow Rule 431(b) violations to proceed
       under the second prong. Id. ¶ 72.
¶ 45       Justice O’Brien dissented, arguing that, under Naylor, the evidence in this credibility
       contest was closely balanced, so the defendant was entitled to a new trial. Id. ¶ 74 (O’Brien, J.,
       dissenting).
¶ 46       This court allowed the defendant’s petition for leave to appeal. See Ill. S. Ct. R. 315(a) (eff.
       Jan. 1, 2015).

¶ 47                                              ANALYSIS
¶ 48       To preserve a purported error for consideration by a reviewing court, a defendant must
       object to the error at trial and raise the error in a posttrial motion. Belknap, 2014 IL 117094,
       ¶ 66 (citing People v. Enoch, 122 Ill. 2d 176, 186 (1988)). Failure to do either results in
       forfeiture. There is, however, a well-established exception to that principle. Illinois Supreme
       Court Rule 615(a) provides that insubstantial errors “shall be disregarded” but that substantial
       or what have become known as plain errors “may be noticed although they were not brought to
       the attention of the trial court.” Ill. S. Ct. R. 615(a) (eff. Jan. 1, 1967). As the language of the
       rule indicates, a reviewing court may exercise discretion and excuse a defendant’s procedural
       default. People v. Clark, 2016 IL 118885, ¶ 42. We have traditionally identified two instances
       when it is appropriate to do so: (1) when “a clear or obvious error occurred and the evidence is
       so closely balanced that the error alone threatened to tip the scales of justice against the
       defendant, regardless of the seriousness of the error,” or (2) when “a clear or obvious error
       occurred and that error is so serious that it affected the fairness of the defendant’s trial and
       challenged the integrity of the judicial process, regardless of the closeness of the evidence.”
       People v. Piatkowski, 225 Ill. 2d 551, 565 (2007) (quoting Herron, 215 Ill. 2d at 186-87). We
       recently reaffirmed this view of the plain error doctrine. See People v. Fort, 2017 IL 118966,
       ¶ 18 (quoting Herron, 215 Ill. 2d at 186-87).
¶ 49       The initial analytical step under either prong of the plain error doctrine is determining
       whether there was a clear or obvious error at trial. Piatkowski, 225 Ill. 2d at 565. As they did in
       the appellate court, the parties agree that the trial court violated Rule 431(b). That rule requires
       the trial court to ask potential jurors whether they understand and accept the four Zehr
       principles. Here, the trial court asked jurors whether they “had any problems with” or
       “believed in” those principles. That was a clear error. People v. Wilmington, 2013 IL 112938,
       ¶ 32; Thompson, 238 Ill. 2d at 607.
¶ 50       The next step under the plain error doctrine depends upon the defendant’s argument.
       Where the defendant claims second-prong plain error, a reviewing court must decide whether
       the defendant has shown that the error was so serious it affected the fairness of the trial and
       challenged the integrity of the judicial process. Herron, 215 Ill. 2d at 187 (citing People v.
       Keene, 169 Ill. 2d 1, 17 (1995)); see Clark, 2016 IL 118845, ¶ 46. If the defendant carries that
       burden, “[p]rejudice *** is presumed because of the importance of the right involved.”
       Herron, 215 Ill. 2d at 187.



                                                    - 11 -
¶ 51       Where the defendant claims first-prong plain error, a reviewing court must decide whether
       the defendant has shown that the evidence was so closely balanced the error alone severely
       threatened to tip the scales of justice. Id. If the defendant carries that burden, prejudice is not
       presumed; rather, “[t]he error is actually prejudicial.” Id. at 193; accord Piatkowski, 225 Ill. 2d
       at 566 (“defendant must meet his burden to show that the error was prejudicial—in other
       words, he must show that the quantum of evidence presented by the State against the defendant
       rendered the evidence ‘closely balanced’ ”).
¶ 52       A Rule 431(b) violation is not cognizable under the second prong of the plain error
       doctrine, absent evidence that the violation produced a biased jury. Wilmington, 2013 IL
112938, ¶ 33 (“[T]he second prong of plain-error review does not provide a basis for excusing
       defendant’s procedural default” of a Rule 431(b) violation. (citing Thompson, 238 Ill. 2d at
       615)). Here, the defendant has presented no such evidence and acknowledges that “prevailing
       precedent” limits his plain error argument to the first prong, under which we have analyzed
       unpreserved Rule 431(b) violations. See Belknap, 2014 IL 117094, ¶ 47; Wilmington, 2013 IL
112938, ¶ 34.2 As we did in Belknap and Wilmington, we turn to the trial evidence because a
       requisite to relief under the first prong is a finding that that evidence was closely balanced.
¶ 53       In determining whether the evidence adduced at trial was close, a reviewing court must
       evaluate the totality of the evidence and conduct a qualitative, commonsense assessment of it
       within the context of the case. Belknap, 2014 IL 117094, ¶¶ 52-53; see White, 2011 IL 109689,
       ¶ 139; Adams, 2012 IL 111168, ¶ 22. That standard seems quite simple, but the opposite is
       true. A reviewing court’s inquiry involves an assessment of the evidence on the elements of the
       charged offense or offenses, along with any evidence regarding the witnesses’ credibility.
¶ 54       Here, the defendant was charged with resisting a peace officer under section 31-1(a), (a-7)
       of the Criminal Code of 1961. That section provides:
                    “(a) A person who knowingly resists or obstructs the performance by one known to
               the person to be a peace officer *** of any authorized act within his [or her] official
               capacity commits a Class A misdemeanor.
                    ***
                    (a-7) A person convicted for a violation of this Section whose violation was the
               proximate cause of an injury to a peace officer *** is guilty of a Class 4 felony.” 720
               ILCS 5/31-1(a), (a-7) (West 2010).
       The statute required the State to prove that the defendant knowingly resisted an authorized act
       by someone that he knew was a peace officer and, in doing so, proximately caused an injury to
       the officer. Thus, the relevant evidence at the defendant’s trial involved two elements: whether
       the defendant knowingly resisted the deputies’ actions in arresting him for battery to a police
       officer and, if so, whether that conduct proximately caused Mohr’s injury.
¶ 55       On the first element, knowing resistance, McGrath testified that after the defendant poked
       him, he reached for the defendant’s wrist. According to McGrath, the defendant “pulled away
       and resisted arrest.” As the deputies attempted to gain control of the situation, the defendant

           2
            Our analysis in those cases reveals that a majority of this court has now twice disagreed with the
       suggestion that the first prong is “inappropriate for determining whether the failure to ask a question at
       voir dire amounts to plain error.” Belknap, 2014 IL 117094, ¶ 88 (Burke, J., specially concurring,
       joined by Freeman, J.).

                                                      - 12 -
       continued to “thrash[ ] his body about trying to get away and resist arrest.” McGrath stated that
       the deputies told the defendant to stop resisting. On cross-examination, McGrath reiterated that
       the defendant “resisted when I told him he was arrested.”
¶ 56        Mohr testified that the defendant resisted by “pulling away” and “lurching around.” Mohr
       added that the defendant did not comply when the deputies ordered him to put his hands behind
       his back, and during a 20-second struggle on the ground, the defendant tried to pull his hands
       under his body. Arthur provided less detail, stating merely that the defendant “resisted, and he
       was taken to the ground.” While Arthur restrained the defendant’s feet, McGrath and Mohr got
       his arms “out from underneath him.”
¶ 57        Dankenbring testified that when one deputy “yelled” assault, the defendant threw his arms
       in the air, insisting “I’m cool” and “I’m calm.” The deputies then played “tug of war” with the
       defendant “like a puppet being held between two people” until he was facedown in the gravel.
       From her perspective of the “awkward” encounter, the defendant was not resisting. The
       defendant was “moving a lot” but only because the deputies “were not clear on who was doing
       what.” On cross-examination, Dankenbring admitted that she could not recall “exactly every
       move,” but the deputies “were wrestling [the defendant’s] arms to get them in position and that
       made him move.” She added that the deputies did not need to get the defendant’s arms out from
       underneath him in order to handcuff him. Oakland testified that when McGrath “scream[ed]”
       assault, the defendant threw his arms in the air and said “I’m cool.” The deputies then grabbed
       the defendant’s arms and began “toying” and playing tug of war with him. Oakland refused to
       describe the defendant’s conduct as resisting but rather as “trying to protect yourself from
       hitting gravel.”
¶ 58        The defendant testified that he was shocked when the deputies grabbed him. He
       acknowledged that the deputies were ordering him to quit resisting, but he denied that he was
       resisting or even “squirming.” He was only “trying not to get hurt on the gravel.” The deputies
       had his arms, and the defendant told them that if they wanted his arms behind his back, then
       they should put them there.
¶ 59        On the second element, proximate cause, McGrath testified that he noticed scratches on
       both of Mohr’s hands after the deputies had handcuffed and placed the defendant in a squad
       car. On cross-examination, McGrath stated that he did not know how Mohr was injured. Mohr
       testified that the deputies took the defendant to the ground and he tried to pull his hands under
       his body. Mohr’s hands were between the defendant and the gravel driveway. According to
       Mohr, the deputies had to “get under” the defendant to get ahold of him and pull out his hands
       in order to handcuff him. After that, Mohr noticed scratches on his hands. He could not say
       with certainty that the gravel caused the scratches, and he could not say with certainty that
       McGrath or Arthur did not grab his arms during the struggle with the defendant, though he did
       not believe they did. Arthur testified that McGrath and Mohr got the defendant’s arms out from
       under his body. Arthur did not mention what may have caused Mohr’s injuries. The State
       offered photographs of Mohr’s hands, but they only corroborated the existence of his injuries,
       not their cause.
¶ 60        The defendant argues that the evidence was closely balanced because both parties
       presented plausible versions of events. The State responds that it presented ample, persuasive
       evidence of the defendant’s guilt. The issue before us, however, does not involve the
       sufficiency of close evidence but rather the closeness of sufficient evidence. See Piatkowski,


                                                  - 13 -
225 Ill. 2d at 566 (“Whether the evidence is closely balanced is, of course, a separate question
       from whether the evidence is sufficient to sustain a conviction on review against a reasonable
       doubt challenge.”). In that regard, the State argues that the evidence was not closely balanced
       because “there was no real contest between the two accounts.” The State’s argument is
       threefold. According to the State, the deputies’ accounts were consistent, credible, and
       corroborated; the accounts of the defendant and his witnesses were inconsistent, incredible,
       and uncorroborated; and the defendant’s witnesses were biased in his favor.
¶ 61       We reject the State’s argument. A commonsense assessment of the evidence reveals that it
       was closely balanced. The deputies’ testimony was largely consistent, but so was the testimony
       of the defendant and his witnesses. Minor inconsistencies clouded the testimony on both sides,
       but neither the prosecution nor the defense accounts of that morning’s events were fanciful.
       The State asserts that Russell was not present during the arrest and Oakland and Dankenbring
       were “absent” for significant portions of the events, so their testimony did not corroborate the
       defendant’s testimony. The State mischaracterizes the evidence. Russell was not present for
       the confrontation between the deputies and the defendant, but Oakland and Dankenbring
       watched as the defendant was seized by the deputies. Their descriptions of the defendant’s
       conduct—namely, his lack of resistance—corroborated his own testimony.
¶ 62       The State contends that the defendant’s witnesses were potentially biased in his favor
       because they were family members and friends. Russell was the defendant’s girlfriend,
       Oakland was his brother, and Dankenbring was his brother’s ex-girlfriend, but those are
       precisely the type of people likely to be with the defendant at 6 a.m. and likely to testify on his
       behalf in a trial concerning what happened at that time. Their account of the events is no less
       plausible than the deputies’ account, and neither version is supported by corroborating
       evidence.
¶ 63       As in Naylor, the outcome of this case turned on how the finder of fact resolved a “contest
       of credibility.” Naylor, 229 Ill. 2d at 606-07. There, we stated, “Given these opposing versions
       of events, and the fact that no extrinsic evidence was presented to corroborate or contradict
       either version, the trial court’s finding of guilty necessarily involved the court’s assessment of
       the credibility of the two officers against that of defendant.” Id. at 607. We determined that
       because both versions were credible, the evidence was closely balanced. Id. at 608. We reach
       the same conclusion here.
¶ 64       Typically, that conclusion would end our inquiry because a defendant who has shown clear
       error and closely balanced evidence has shown prejudice and is entitled to relief under the first
       prong of the plain error doctrine. See Piatkowski, 225 Ill. 2d at 568 (“defendant has met his
       burden to show that the evidence was sufficiently closely balanced so as to require a remand
       for a new trial”); Herron, 215 Ill. 2d at 193 (“When there is error in a close case, we choose to
       err on the side of fairness, so as not to convict an innocent person.”). The State disagrees.
       According to the State, “the closeness of the evidence is an important consideration in
       determining whether there was prejudice, but it is not the only consideration.” The State’s
       argument in this case parrots its losing argument in Herron. There, the State bemoaned broad
       problems in our plain error jurisprudence because a reviewing court’s finding that the evidence
       was closely balanced cloaked the case in “ ‘a presumption of prejudice.’ ” Herron, 215 Ill. 2d
       at 179. Here, the State complains that the defendant’s “formulation of the plain error test”
       requires no showing of prejudice and, instead, asks this court to “presume prejudice from the


                                                   - 14 -
       closeness of the evidence.” In effect, the State urges us to roll back our unanimous holdings in
       Herron and Piatkowski and require something more for plain error. What the State proposes is
       tacking the seriousness requirement of the second prong onto the closeness requirement of the
       first prong to yield a hybrid requirement. Under that scenario, a defendant would have to
       demonstrate not only that the evidence was closely balanced but also that the error was so
       substantial—as opposed to de minimis—that it may have affected the verdict.
¶ 65        After reminding us that “[a] defendant is not entitled to an error-free trial and few trials are
       free from error” (People v. Peter, 55 Ill. 2d 443, 447 (1973)), the State catalogs certain trivial
       errors that “could not possibly impact the outcome of the case,” including a typographical
       mistake in a jury instruction. To the State, the Rule 431(b) violation here was similar to such
       errors because it had “nothing to do with the jury’s evaluation of credibility, but rather its
       understanding of the Rule 431 principles.” Consequently, the State contends, the error did not
       prejudice the defendant.
¶ 66        An instructional error may not bear upon the evidence yet may still affect the verdict
       because it relates to “the manner in which a jury was instructed to evaluate that evidence.”
       In re M.W., 232 Ill. 2d 408, 438 (2009). In Herron, the error concerned an instruction on how
       the jury should weigh eyewitness identification testimony. Herron, 215 Ill. 2d at 193-94. The
       error was not improperly admitting a piece of evidence on the defendant’s side of the
       proverbial scales of justice but rather improperly directing the jury on how to use the scales.
       We held that the defendant was entitled to a new trial because the error may have been
       outcome-determinative where the evidence was closely balanced. Id. at 194 (“[t]he jury’s
       verdict may have been different with a different instruction”).
¶ 67        Like the error in Herron, a Rule 431(b) violation is also an instructional error. In response
       to our holding in Zehr, Rule 431(b) was designed to ensure that the defendant has a fair and
       impartial jury—a jury that understands and accepts four important constitutional principles:
               “(1) that the defendant is presumed innocent of the charge(s) against him or her;
               (2) that before a defendant can be convicted the State must prove the defendant guilty
               beyond a reasonable doubt; (3) that the defendant is not required to offer any evidence
               on his or her own behalf; and (4) that if a defendant does not testify it cannot be held
               against him or her.” Ill. S. Ct. R. 431(b) (eff. July 1, 2012).
       The trial court’s questions about those principles, particularly the defendant’s presumption of
       innocence and the State’s burden of proof, constitute preliminary instructions to potential
       jurors on how they must evaluate the evidence, so a Rule 431(b) violation may affect the
       verdict. If jurors do not understand and accept that the defendant is presumed innocent, then
       credibility contests could lean in the State’s favor, which could tip the scales of justice against
       the defendant in a close case. Or if jurors do not understand and accept that the State bears the
       burden of proof beyond a reasonable doubt, then, again, credibility contests could lean in the
       State’s favor, which also could tip the scales of justice against the defendant in a close case. A
       jury that does not understand and accept those principles may weigh the evidence in favor of
       the State or render a guilty verdict on insufficient proof, again tipping the scales against the
       defendant in a close case.
¶ 68        The State is correct in its contention that a defendant must show prejudice to obtain relief
       under the first prong of the plain error doctrine. As our cases clearly indicate, though, prejudice
       rests not upon the seriousness of the error but upon the closeness of the evidence. What makes


                                                    - 15 -
       an error prejudicial is the fact that it occurred in a close case where its impact on the result was
       potentially dispositive. See Herron, 215 Ill. 2d at 187 (defining “prejudicial error” as error that
       alone severely threatened to tip the scale of justice against the defendant because the evidence
       was so closely balanced); accord White, 2011 IL 109689, ¶ 133 (stating that a defendant must
       show prejudice in that the evidence was so closely balanced that the verdict may have resulted
       from the error and not the trial evidence (citing Herron, 215 Ill. 2d at 178)). There lies the core
       of our first-prong plain error jurisprudence, which has remained unchanged since Herron. See
       Fort, 2017 IL 118966, ¶ 18 (citing Herron, 215 Ill. 2d at 186-87).
¶ 69        Thus, whether a Rule 431(b) violation is trivial or de minimis—and we have repeatedly
       stated that it is neither3—is simply the wrong inquiry. The only question in a first-prong case,
       once clear error has been established, is whether the evidence is closely balanced. We reject the
       State’s argument that we should abandon our definition of prejudicial error in Herron and
       Piatkowski and graft an additional substantiality aspect onto it. Plain errors by definition are
       substantial. See Ill. S. Ct. R. 615(a).
¶ 70        The State finds it “odd” that, without a retooled requirement of prejudice under the first
       prong, a defendant in a close case who does not object would be in stronger position before a
       reviewing court than a defendant who did object. The former defendant could obtain a reversal
       for a trivial error under the plain error doctrine, while the latter defendant could not under the
       harmless error doctrine. The State posits, “This would give defense attorneys an improper
       incentive to ‘sit on their hands’ and allow errors to unfold without objection in the trial court if
       they believed the evidence to be closely balanced.”
¶ 71        The State’s concern is fanciful and denigratory to the defense bar. It defies logic to suggest
       that defense counsel would decline to object to a possible trial error in the strategic hope that,
       once the defendant was convicted and sentenced, a reviewing court would conclude that the
       error was clear and the evidence was closely balanced and would order a new trial. Illinois case
       law demonstrates that such an assumption would be a foolhardy gamble with the defendant’s
       liberty.
¶ 72        This case involves little more than a straightforward application of precedent. Under
       Wilmington and Belknap, we hold that a clear Rule 431(b) violation is cognizable under the
       first prong of the plain error doctrine. Under Herron and Piatkowski, we hold that the
       defendant is entitled to relief from a clear Rule 431(b) error because he has demonstrated that
       the evidence was closely balanced.
¶ 73        Finally, we address Justice Burke’s dissent. The dissent mentions the requirements of Rule
       431(b), then points to a presumption that “the jury follows IPI Criminal 4th No. 2.03, even
       when the trial court has violated Rule 431(b).” Infra ¶ 98. Justice Burke’s dissent asserts that
       “any analysis of whether a Rule 431(b) ‘instructional error’ requires reversal of a defendant’s
       conviction must begin first with asking what effect an instruction given at the close of trial has
       on that error.” Infra ¶ 104. According to the dissent, Glasper and Thompson both purportedly

           See Zehr, 103 Ill. 2d at 477 (holding that questions on certain “basic guarantees” are “essential”
           3

       and “vital”); People v. Glasper, 234 Ill. 2d 173, 189 (2009) (“the decision to question the venire in
       accordance with Rule 431(b) is not discretionary—it is a requirement” because our rules “are not mere
       suggestions”); Thompson, 238 Ill. 2d at 611 (“compliance with Rule 431(b) is important”), 618-19
       (Burke, J., dissenting, joined by Freeman, J.) (stating that Rule 431(b) questioning “could not be
       deemed dispensable”).

                                                    - 16 -
       held that if IPI Criminal 4th No. 2.03 was given, “we must presume that the jury followed the
       instruction, even if Rule 431(b) was violated during voir dire.” Infra ¶ 120. Here, the jury
       received such instructions. Consequently, opines the dissent, there was no error, no plain error,
       and no basis for reversing the defendant’s conviction. Infra ¶ 120 (citing People v. Hopp, 209
Ill. 2d 1, 12 (2004)). Our opinion then is “directly at odds” with Glasper and Thompson and, in
       fact, overrules them. Infra ¶¶ 98, 133.
¶ 74        The dissent’s argument is simple to dismiss for several reasons. First, the dissent seriously
       mischaracterizes the holdings in Glasper and Thompson. Neither case held that instructions at
       the close of trial cure a clear Rule 431(b) violation. Though the juries in both cases received
       such instructions, the court found clear Rule 431(b) violations. See Glasper, 234 Ill. 2d at 189
       (“The trial court’s refusal to ask the question was a clear violation of Rule 431(b)(4) and this
       court’s mandate in Zehr.”); Thompson, 238 Ill. 2d at 607 (“we necessarily conclude that the
       trial court violated Rule 431(b)”).
¶ 75        The Glasper court held “a violation of Rule 431(b) *** does not require automatic reversal
       and is amenable to harmless error review.” Glasper, 234 Ill. 2d at 200. Applying that holding,
       the court determined that the error was indeed harmless because the evidence against the
       defendant was overwhelming. Id. at 202-03. Although the court did allude to the presumption
       that juries follow instructions, the court did not hold that close-of-trial instructions completely
       remedy a Rule 431(b) violation. If the court had done so, there would have been no need to
       consider whether the error was harmless. There would have been no error.
¶ 76        The Thompson court relied upon Glasper and held “the trial court’s violation of the
       amended version of Supreme Court Rule 431(b) *** does not fall within the very limited
       category of structural errors and, thus, does not require automatic reversal of defendant’s
       conviction.” Thompson, 238 Ill. 2d at 611. The court further held that the defendant did not
       establish that “the trial court’s violation of Rule 431(b) resulted in a biased jury,” so he “failed
       to meet his burden of showing the error affected the fairness of his trial and challenged the
       integrity of the judicial process,” foreclosing relief under the second prong of the plain error
       doctrine. Id. at 615. As in Glasper, there would have been no need to consider whether the
       error was structural or plain, if it had been cured.
¶ 77        The comments in Glasper and Thompson that the dissent finds so compelling do not
       discuss or even cite Zehr, so we refuse to find in them a sub silentio abrogation of our
       statement in that case about the negligible effect of instructions at the close of trial. Zehr, 103
Ill. 2d at 477 (“an instruction given at the end of the trial will have little curative effect”); see
       also Glasper, 234 Ill. 2d at 227 (Burke, J., dissenting, joined by Freeman, J.) (noting that
       Zehr-type questions go “to a critical area of potential bias that cannot be ameliorated by
       admonitions or instructions”). The key point of Glasper and Thompson is unremarkable: A
       Rule 431(b) violation does not necessarily result in a biased jury. We do not dispute that point;
       we merely answer a different question. The question in Glasper was whether a violation of the
       pre-amended version of Rule 431(b) was per se reversible error. We answered that question in
       the negative. The questions in Thompson were (1) whether a violation of the amended version
       of Rule 431(b) was per se reversible error and (2) whether such a violation was reversible error
       under the second prong of the plain error doctrine. We also answered those questions in the
       negative.



                                                    - 17 -
¶ 78       The question here is whether a clear Rule 431(b) violation is reversible error under the first
       prong, where the defendant demonstrates that the trial evidence was close. We answer that
       question in the affirmative. In doing so, we make no assumption regarding jury bias. There is a
       difference between a finding of bias and a recognition of its potentiality. It is not inevitable that
       a jury who receives faulty instructions on the Zehr principles is biased (see Glasper, 234 Ill. 2d
       at 201; Thompson, 238 Ill. 2d at 610), but it is possible. And if it is possible, it is also possible
       that those faulty instructions contributed to the result. The seriousness of the risk that they may
       have done so “depends upon the quantum of evidence presented by the State against the
       defendant.” Herron, 215 Ill. 2d at 193. As in Herron, we conclude that, because the evidence
       was so closely balanced, the trial court’s clear instructional error alone may have tipped the
       scales in favor of the State. We choose to err on the side of fairness and remand for a new trial.

¶ 79                                      CONCLUSION
¶ 80      For the reasons that we have stated, we reverse the judgment of the appellate court and
       remand for further proceedings.

¶ 81       Reversed and remanded.

¶ 82       CHIEF JUSTICE KARMEIER, dissenting:
¶ 83       In this, the fifth in a series of cases involving Rule 431(b) violations and the consequences
       of the varying degrees of noncompliance, we are still grappling with the nature and
       significance of the violation itself—indeed, whether there is an error that even survives proper
       instruction at the close of the trial.
¶ 84       Justices Burke and Freeman feel compelled, by principles of stare decisis, to follow their
       interpretation of this court’s holdings in Glasper and Thompson, and they accordingly
       conclude, from the Glasper analysis, that any error is cured by appropriate instructions given
       the jury at the close of the case. Infra ¶ 98. The majority, on the other hand, notes that our
       jurisprudence acknowledges some kind of error survives applicable instructions given the jury
       at the close of the case; otherwise, we would not have engaged in harmless error analysis in
       Glasper and subsequently plain error analysis in Wilmington and Belknap. Supra ¶¶ 75-76.
       With respect to first-prong plain error analysis, the majority finds that the evidence in this case
       is closely balanced—the first such case we have encountered in this context—which has
       prompted, in the majority opinion, an examination of the nature of the Rule 431(b) violation in
       the first-prong equation. The majority’s analysis suggests that the magnitude of the Rule
       431(b) violation is of no consequence, that even a de minimis Rule 431(b) violation would be
       enough to require reversal in a closely balanced evidence case.4 There is, of course, necessity

           4
            The majority, in this context, displays situational fidelity to the Zehr decision, citing it for the
       proposition that a Rule 431(b) violation—not specifically this one—is neither “trivial [n]or
       de minimis.” Supra ¶ 69. The majority also claims the State’s argument, that the “substantiality” of the
       error is relevant to the disposition of a closely balanced evidence case, was rejected years ago in Herron
       and Piatkowski. If that were so, it seems this court would have ended its discussion of the Rule 431(b)
       violation in Belknap differently. Instead, the court suggested the issue had not been resolved: “Because
       we find that the evidence was not closely balanced, we need not address the State’s argument that a
       further showing that the error itself likely had some impact on the jury’s verdict must be made in

                                                      - 18 -
       in that suggestion, because the court does not want to frankly address the reality that the
       error—if there was error—did not affect the outcome of this case at all.
¶ 85        There is no doubt that early emphasis of the Zehr principles, during voir dire, is a good
       idea, but we have, in the process of formulating and reformulating Rule 431(b) and reviewing
       its applications, required a too-rigid adherence to its prescriptive language and placed far too
       much emphasis on its importance. Was the impartiality of jurors suspect—was their ability and
       willingness to follow the law given them presumptively in doubt—before 1997, when the
       on-demand version of Rule 431(b) was first adopted? Was it before the mandatory version
       became effective in 2007? Was it even before Zehr?
¶ 86        We have come to stringently apply the rule’s language in determining whether a violation
       of Rule 431(b) has occurred. Cf. Wilmington, 2013 IL 112938, ¶ 32 (finding error in the trial
       court’s failure to ask jurors if they understood three of the Rule 431(b) principles and in failing
       to even inquire regarding the jury’s understanding and acceptance of the principle that
       defendant’s failure to testify could not be held against him). I now believe—as our intra-court
       difference over the nature and consequences of a violation drags on—that compliance with the
       rule should not require mouthing of the precise words of the rule, by either the court or the
       jurors. Alternatively, the degree of noncompliance should be taken into account in determining
       whether reversal is warranted.
¶ 87        We who have been in the majority in Glasper, Thompson, Wilmington, and Belknap have
       not taken a hard look at the impact of a Rule 431(b) violation—other than to conclude it does
       not rise to the level of structural error or second-prong plain error—and the correlative degree
       of trial court noncompliance, until this case, because the evidence in prior cases was such that
       we were not required to do so. The evidence against the defendant was always overwhelming.
       The impact of noncompliance could thus be assessed via Rivera-like, rational-juror analysis.5
       However, taking that hard look now, I disagree with the majority’s suggestion that any
       noncompliance, no matter how trivial, should prompt reversal, in a case where there is
       adequate evidence to convict and no indication whatsoever that any juror was biased or
       prejudiced. Therefore, I must respectfully dissent.
¶ 88        The trial judge in this case repeated, multiple times, the four Zehr principles and then asked
       individual jurors whether they “[h]ad any problems” with or “believe[d] in” those principles,
       to which they replied, individually, “no” or “yes,” respectively. The judge also asked whether
       anything would prevent them from being fair and impartial, to which they responded “no.”
       Thus, the record suggests that no disagreement, concern, or bewilderment was expressed by
       any juror. In other words, they understood and accepted the four Zehr principles. Given these
       facts, is there really any doubt that the jurors who tried defendant were anything other than fair
       and impartial or that they proceeded within the principled framework set for them at the outset
       by the court? If I were to ask someone whether they have “any problems” with a particular
       position or proposition, I think they would understand I was asking whether they disagree with,
       or suffer from any confusion regarding, that position or proposition. If they respond “no,” I
       would assume they neither disagree nor are they confused. If I were to ask someone whether


       first-prong plain error cases.” Belknap, 2014 IL 117094, ¶ 62. Had it been resolved, a simple reference
       to Herron and Piatkowski would have been in order.
            5
              See People v. Rivera, 227 Ill. 2d 1 (2007), aff’d, 556 U.S.148 (2009).

                                                     - 19 -
       they “believe in” a particular principle and they respond “yes,” I would interpret that to mean
       they accept that principle. That they understand it to “believe in” it would be implicit. At some
       point—and I submit it is at this point—common parlance and the dynamics of real-world
       interaction should prevail. Requiring an obligatory, mechanical verbal response from each of
       the jurors, in the precise words of the rule, that they accept the Zehr principles and a, perhaps,
       mildly insulting acknowledgement that they are possessed of a modicum of intelligence such
       that they understand those—generally (and I will elaborate on that qualification in a
       moment)—straightforward and easily understood propositions is simply not necessary. I
       would find—abandoning pedantic insistence on the literal vernacular of the rule—that the trial
       court in this case complied with the spirit and intent of Rule 431(b), if not its letter. I would
       alternatively find that the character of any error was not such that reversal is required. Yes, I
       would find that the character of the error may, in some limited instances, such as here, make a
       difference in the first-prong error equation.
¶ 89        Since I have chosen to go here, I have other, related observations to make.
¶ 90        The one concept of the four Zehr principles that jurors would likely find difficult to
       understand is reasonable doubt, yet we have repeatedly—and indeed fairly recently—held that
       a trial court cannot offer jurors any guidance in that respect whatsoever—even when they
       express confusion and ask. We define proof by a “preponderance of the evidence” for juries in
       criminal cases. See People v. Parker, 223 Ill. 2d 494, 508-09 (2006); IPI Criminal 4th No.
       4.18. We define the phrase “clear and convincing evidence” for juries considering whether a
       criminal defendant has established an insanity defense. IPI Criminal 4th No. 4.19. We do not,
       however, define “reasonable doubt,” the highest standard of proof, the standard that governs
       whether liberty is taken away, in many instances for substantial portions of a person’s lifetime.
       That, we have repeatedly left for jurors to decide without any guidance, suggesting that the
       term “needs no definition because the words themselves sufficiently convey its meaning.”
       People v. Downs, 2015 IL 117934, ¶ 24. Thus, if a juror were to express confusion, during
       voir dire questioning, regarding the concept of reasonable doubt, how, exactly, would a trial
       court clarify that juror’s understanding? It is a juror’s willingness to vote for acquittal, when
       the State does not prove a defendant guilty “beyond a reasonable doubt,” that the Zehr court
       considered “vital to the selection of a fair and impartial jury.” See People v. Zehr, 103 Ill. 2d
472, 477 (1984). I would submit, if we need to know, at the outset, that the jurors understand
       and accept the simpler Zehr principles, then we should explain, right up front, what the
       all-important reasonable doubt standard means.
¶ 91        In In re D.T., 212 Ill. 2d 347, 362 (2004), this court made clear that standards of proof are
       indeed consequential:
                    “ ‘The function of a standard of proof, as that concept is embodied in the Due
                Process Clause and in the realm of factfinding, is to “instruct the factfinder concerning
                the degree of confidence our society thinks he should have in the correctness of factual
                conclusions for a particular type of adjudication.” ’ Addington v. Texas, 441 U.S. 418,
                423, 60 L. Ed. 2d 323, 329, 99 S. Ct. 1804, 1808 (1979), quoting In re Winship, 397
U.S. 358, 370, 25 L. Ed. 2d 368, 379, 90 S. Ct. 1068, 1076 (1970) (Harlan, J.,
                concurring).” (Emphasis added.) D.T., 212 Ill. 2d at 355.
       So, we need jurors to understand, at the outset, the four Zehr principles, but we are willing to
       assume they have some innate understanding of the legal concept we call reasonable doubt?


                                                   - 20 -
¶ 92        While we are considering important trial principles—those upon which the outcome of a
       case may depend—how about some others that potential jurors must be willing to follow and
       apply? Why not get their assurances, at the outset, that they will apply those as well? We need
       jurors who are willing and able to consider evidence admitted for a limited purpose only for
       that purpose. For example, it would, of course, be problematic if a juror were to consider a
       defendant’s prior conviction—perhaps one of the same character as the offense for which he is
       on trial—admitted for the limited purpose of impeachment, as evidence of his propensity to
       commit the charged offense as well. The jurors have to be able to put aside any tendency to
       assume, “he did it before, he must have done this too,” and follow the court’s instruction. That
       same principle applies in a broad range of circumstances arising during a trial. Another
       example: evidence is adduced; there is an objection; the objection is sustained. It is often said
       you cannot unring the bell, but that is precisely what jurors are instructed to do: not consider
       what they have heard. In addition, we need jurors who are able to separate the sometimes
       eloquent and passionate arguments of the attorneys from the evidence that is actually heard and
       admitted, disregarding the arguments where they are not supported by the evidence. These,
       too, are critical qualifications that jurors must possess. If they have biases or prejudices in these
       regards, it would seem equally important that we be aware of them before trial begins. Once
       you start down this road, how far do you go?
¶ 93        Moreover, beyond all that, I think we must recognize there is no absolute certainty when it
       comes to the innate attitudes, propensities, and candor of 12 people who will sit in judgment of
       another. As we noted in People v. Rivera, 227 Ill. 2d 1, 16 (2007), quoting in part from Justice
       Scalia’s majority opinion in Holland v. Illinois, 493 U.S. 474, 484 (1990), peremptory
       challenges are considered an important right because “by enabling each side to exclude those
       jurors it believes will be most partial toward the other side,” they are “a means of eliminat[ing]
       extremes of partiality on both sides” thereby “assuring the selection of a qualified and unbiased
       jury.” (Emphasis and internal quotation marks omitted.) We immediately thereafter quoted,
       approvingly, from Justice Scalia’s dissent in Powers v. Ohio, 499 U.S. 400, 425 (1991) (Scalia,
       J., dissenting, joined by Rehnquist, C.J.), wherein he described the peremptory challenge as “a
       means of winnowing out possible (though not demonstrable) sympathies and antagonisms on
       both sides, to the end that the jury will be the fairest possible.” I would note, as this court did in
       Glasper, notwithstanding our recognition of this “important right,” intended to assist the
       parties in picking jurors as “qualified,” “unbiased,” and “fair” as possible, a right secured to the
       parties by rule, we nevertheless found a violation of that rule harmless. But more to the point is
       our acknowledgement that even jurors who are not excusable for cause, who have answered
       questions appropriately, who we would consider legally qualified, may still harbor some
       residual—“though not demonstrable”—“sympathy or antagonisms.”
¶ 94        In the end, distilled to its essence, it is the pledge and commitment of the jurors to be fair
       and impartial in the application of the legal principles they are given and the unanimity
       required to support a conviction that give us some assurance of a just result. Looking at it that
       way and taking a commonsense approach to the interaction between the trial judge and the
       jurors in this case, I think the defendant got the fair trial, by qualified jurors, that he deserved.
       There is a distinction that probably should have been made in our two prior decisions but bears
       making now, at least, that we are not talking about an error that occurred at trial—for example,
       an evidentiary error that might have tipped the balance in the prosecution’s favor or
       prosecutorial error that might have unduly influenced the perspective from which the jurors

                                                    - 21 -
       viewed the case or that may have evoked emotions capable of overcoming their rational
       deliberation. We are talking about a relatively minor variance in the implementation of a rule
       intended to help ensure the selection of fair and impartial jurors who will follow the law given
       them. The trial judge accurately, repeatedly, described the four Zehr principles for the jurors
       and, although neither they nor he used the precise language of the rule, i.e., “understand” and
       “accept,” their responses make clear that they did both of those things and that they thought
       they could be fair and impartial. I am now convinced that should be enough.
¶ 95       In People v. Thompson, 238 Ill. 2d 598, 614 (2010), this court stated: “We cannot presume
       the jury was biased simply because the trial court erred in conducting the Rule 431(b)
       questioning.” The majority in this case now dispenses with “presumption” and seizes upon
       “potentiality” of bias and “faulty instructions” to reverse. Supra ¶ 78. The real-world
       “potentiality” in this case is nil, sub silentio recognition of which accounts for the majority’s
       suggestion that even “de minimis or trivial” error would require reversal in a closely balanced
       evidence context. The extent to which the “instructions” were “faulty” is inconsequential.
       Given the facts of this case, I simply cannot countenance overturning the conviction that
       resulted from the unanimous verdict of these 12 jurors. This violation is simply not enough.
¶ 96       Taking a broader view, there are times when this court must reevaluate a course of analysis.
       In People v. Sharpe, 216 Ill. 2d 481, 516-21 (2005), for example, this court abandoned the
       cross-comparison analysis, in review of claims brought under the proportionate penalties
       clause, concluding that the analysis was “problematic” and “unworkable.” It is time to take a
       step back from the course the Zehr court set us on some 33 years ago—a course that has
       culminated in hypertechnical application—and acknowledge things have gone too far.6 An
       overly strict application of the rule has evolved. The Zehr court had a good idea, but that idea
       need not have been implemented in a compulsory manner nor according to rigid requirements.7

           6
             It is worth reiterating that the issue in Zehr was whether the trial court erred in refusing to ask the
       pertinent questions when requested by defense counsel and that the 1997, on-demand version of Rule
       431(b)—in effect for 10 years—required compliance only upon defense counsel’s request. There has
       been an evolution here beyond the specific holding of Zehr. Under the court’s current reasoning, does
       the failure to ask the “essential” Zehr questions, and to receive appropriate responses, in a closely
       balanced evidence case have retroactive implications, as the “potentiality” is that any such defendant
       might have been tried by biased jurors, a violation of the defendant’s constitutional rights?
           7
             Are jurors who solemnly pledge, at the outset, to truthfully answer questions posed to them and,
       ultimately, to apply the law and principles given them, “presumptively” or “potentially” incapable of
       rendering a fair and impartial verdict, based solely on admissible evidence and applicable legal
       principles, because they have not spoken the specific words “accept” and “understand” with respect to
       the Zehr principles? The majority’s answer would seem to be yes. The juror’s oath has been described
       as “a solemn vow to serve the rule of law which governs the social contract of our society. The juror’s
       oath is essentially a promise to lay aside one’s ‘impression or opinion and render a verdict based on the
       evidence presented in court.’ ” People v. Abadia, 328 Ill. App. 3d 669, 676 (2001) (quoting People v.
       Williams, 40 Ill. 2d 522, 531-32 (1968)). Section 14 of the Jury Act (705 ILCS 305/14 (West 2014)),
       though addressing the circumstance in which a juror has formed a pretrial “opinion or impression,
       based upon rumor or upon newspaper statements,” provides that opinion or impression “shall not
       disqualify him to serve as a juror in such case, if he shall upon oath state that he believes he can fairly
       and impartially render a verdict therein, in accordance with the law and the evidence, and the court shall
       be satisfied with the truth of such statement.” That is the essential qualification for jury service—a juror

                                                        - 22 -
        Its application in this case has not furthered the ends of justice. The violation/variance in this
        case does not warrant reversal.

¶ 97        JUSTICE BURKE, dissenting:
¶ 98        At issue in this case is whether a violation of Illinois Supreme Court Rule 431(b) can be
        plain error under the closely balanced evidence prong of the plain error doctrine. In addressing
        this question the majority holds that the voir dire questions set forth in Rule 431(b) “constitute
        preliminary instructions to potential jurors on how they must evaluate the evidence” (supra
        ¶ 67), and the trial court’s failure to properly ask the questions in this case was “instructional
        error” (supra ¶ 66) that requires reversal of defendant’s conviction. Surprisingly, however, in
        reaching this conclusion the majority never takes into account the fact that the jurors were also
        instructed on the Rule 431(b) principles at the close of trial, when they were given Illinois
        Pattern Jury Instruction No. 2.03 (Illinois Pattern Jury Instructions, Criminal, No. 2.03 (4th ed.
        2000) (hereinafter, IPI Criminal 4th No. 2.03)). In so doing, the majority opinion takes a
        position that is directly at odds with this court’s decisions in People v. Glasper, 234 Ill. 2d 173
        (2009), and People v. Thompson, 238 Ill. 2d 598 (2010), both of which hold that we must
        presume that the jury follows IPI Criminal 4th No. 2.03, even when the trial court has violated
        Rule 431(b). For this reason, I respectfully dissent.

¶ 99                                                     I
¶ 100       Illinois Supreme Court Rule 431 governs the conduct of voir dire in criminal proceedings.
        At the time of trial in this case, subsection (b) of Rule 431 provided:
                 “The court shall ask each potential juror, individually or in a group, whether that juror
                 understands and accepts the following principles: (1) that the defendant is presumed
                 innocent of the charge(s) against him or her; (2) that before a defendant can be
                 convicted the State must prove the defendant guilty beyond a reasonable doubt; (3) that
                 the defendant is not required to offer any evidence on his or her own behalf; and (4) that
                 the defendant’s failure to testify cannot be held against him or her; however, no inquiry
                 of a prospective juror shall be made into the defendant’s failure to testify when the
                 defendant objects.” Ill. S. Ct. R. 431(b) (eff. May 1, 2007).
¶ 101       As noted, the majority holds that the questions required by Rule 431(b) “constitute
        preliminary instructions to potential jurors on how they must evaluate the evidence” (supra
        ¶ 67) and, therefore, a failure to substantially comply with the rule is “an instructional error”
        (supra ¶ 66). Jurors, however, are also given instructions at the end of trial, before they begin
        their deliberations. Through instructions given at the close of trial, it is possible to admonish
        and instruct the jurors on the same principles addressed in Rule 431(b) before any verdict has
        been reached.
¶ 102       For example, IPI Criminal 4th No. 2.03, which indisputably was given in this case, mirrors
        the language of Rule 431(b). The pattern instruction states:

        who pledges to “fairly and impartially render a verdict *** in accordance with the law and the
        evidence.” If a juror promises to do that, he or she has agreed to do all that the law requires—all that a
        defendant on trial can ask. That comprehensive promise covers the myriad circumstances that may arise
        at trial, emphasizing none at the expense of others.

                                                       - 23 -
                     “The defendant is presumed to be innocent of the charge against him. This
                 presumption remains with him throughout every stage of the trial and during your
                 deliberations on the verdict and is not overcome unless from all the evidence in this
                 case you are convinced beyond a reasonable doubt that he is guilty.
                     The State has the burden of proving the guilt of the defendant beyond a reasonable
                 doubt, and this burden remains on the State throughout the case. The defendant is not
                 required to prove his innocence.”
¶ 103       Similarly, IPI Criminal 4th No. 2.04, which is relevant only when the defendant chooses
        not to testify, mirrors Rule 431(b)(4).8 It states:
                     “The fact that the defendant did not testify must not be considered by you in any
                 way in arriving at your verdict.”
¶ 104       When determining whether a criminal conviction must be reversed because of an
        instructional error, we ordinarily must consider all the instructions given to the jury, in their
        entirety. See, e.g., People v. Terry, 99 Ill. 2d 508, 516 (1984) (“Instructions in criminal cases
        must be read as a whole.”). Accordingly, any analysis of whether a Rule 431(b) “instructional
        error” requires reversal of a defendant’s conviction must begin first with asking what effect an
        instruction given at the close of trial has on that error.
¶ 105       This court’s approach to that question has changed over time. In People v. Zehr, 103 Ill. 2d
472 (1984), the defendant asked the trial court to examine potential jurors during voir dire in
        accord with the questions now found in Rule 431(b). The trial court refused, and the defendant
        was convicted.
¶ 106       On appeal, this court did not characterize the questions requested by the defendant as
        simply preliminary jury instructions. Rather, this court held that the questions were “essential
        to the qualification of jurors in a criminal case” and “vital to the selection of a fair and impartial
        jury.” Id. at 477. The court concluded that each of the defendant’s questions went “ ‘to the
        heart of a particular bias or prejudice which would deprive defendant of his right to a fair and
        impartial jury’ ” and, therefore, although the questions “need not have been asked in precisely
        the form submitted, the subject matter of the questions should have been covered in the course
        of interrogation on voir dire.” Id.
¶ 107       Illinois Pattern Jury Instruction No. 2.03 (Illinois Pattern Jury Instructions, Criminal, No.
        2.03 (2d ed. 1981) (hereinafter, IPI Criminal 2d No. 2.03)) was given to the jury in Zehr, but
        this court concluded that if a juror harbors a prejudice against any of the “basic guarantees”
        addressed in the questions, “an instruction given at the end of the trial will have little curative
        effect.” Id. In other words, because the questions were meant to ferret out juror bias so that the
        juror could be dismissed for cause, an instruction to the biased juror at the end of trial would
        not eliminate the prejudice to the defendant. Further, because a biased juror is one that, by
        definition, does not follow the law, the ordinary presumption that jurors follow the instructions
        given to them would not apply. For these reasons, Zehr held that the trial court’s refusal to ask
        the defendant’s questions was, by itself, “prejudicial error which required reversal” (id. at
        477-78), even if the jury was also given IPI Criminal 2d No. 2.03.
¶ 108       Several years later, in People v. Glasper, 234 Ill. 2d 173 (2009), this court altered its
        approach to Rule 431(b) error. In that case, the defendant asked the trial court to question

            8
             Because defendant testified at trial, IPI Criminal 4th No. 2.04 was not given in this case.

                                                       - 24 -
        prospective jurors during voir dire on whether they understood and accepted that the
        defendant’s failure to testify could not be held against him. The court refused. The defendant
        did not testify and was convicted.
¶ 109        On appeal in this court, the defendant contended that the trial court’s refusal to ask his
        question was a violation of Rule 431(b)(4) and this violation amounted to per se or structural
        error requiring automatic reversal of his conviction.
¶ 110        This court agreed with the defendant that the trial judge had violated Rule 431(b)(4) by
        refusing to ask the requested question but rejected the defendant’s contention that the violation
        amounted to structural error. The court acknowledged that there was language in Zehr that
        could “be construed to suggest that automatic reversal [was] required.” Glasper, 234 Ill. 2d at
        197. However, the court stated that since the time Zehr had been decided, this court had
        “moved away” from Zehr’s holding “that the relevant questions should be covered ‘in the
        course of interrogation on voir dire,’ and that the failure to ask these questions amount[ed] to
        ‘prejudicial error.’ ” Id. (quoting Zehr, 103 Ill. 2d at 477-78). The Glasper court rejected the
        contention that a trial court’s failure to ask a Rule 431(b) question denies a defendant the right
        to a fair and impartial jury that requires automatic reversal. Instead, the Glasper court stated:
                 “If the facts in this case demonstrated that the trial court’s failure to question the venire
                 in accordance with Rule 431(b)(4) resulted in defendant being tried before a biased
                 jury, we would not hesitate to reverse defendant’s conviction, as a trial before a biased
                 jury would constitute structural error. However, there are no such facts in the instant
                 case. We reject the idea that the trial court’s failure to conduct Rule 431(b)(4)
                 questioning makes it inevitable that the jury was biased, particularly when the record
                 before us demonstrates that the jurors in this case were both admonished and instructed
                 against forming an adverse inference against defendant based on his decision not to
                 testify. To do so would require us to presume that citizens sworn as jurors ignore the
                 law and the jury instructions given to them. This notion is contrary to our precedent,
                 which instructs us to make the opposite presumption. See People v. Taylor, 166 Ill. 2d
414, 438 (1995) (‘The jury is presumed to follow the instructions that the court gives
                 it’).” Id. at 200-01.
¶ 111        Glasper thus held that when the jury is properly instructed at the close of trial on the
        principles found in Rule 431(b), we must presume the jury followed the instruction, even if
        there was a violation of Rule 431(b) during voir dire. In the words of Glasper, there are “no
        facts” from which a reviewing court may find that the jury did not understand and accept the
        Rule 431(b) principles and no prejudice to the defendant as a result of a Rule 431(b) violation
        if the jury is properly instructed at the close of trial. And, because there is no prejudice to the
        defendant, the Rule 431(b) violation cannot be structural error. To conclude otherwise,
        Glasper said, would be contrary to our precedent, which holds that jurors are presumed to
        follow the instructions that are given to them.
¶ 112        The approach to Rule 431(b) error that was established in Glasper was reaffirmed a little
        over a year later in People v. Thompson, 238 Ill. 2d 598 (2010). In that case, the trial judge
        failed to ask prospective jurors during voir dire if they “understood and accepted” that the
        defendant was not required to produce any evidence on his own behalf and if they understood
        the presumption of innocence. Id. at 607. The defendant did not testify and was convicted.
        Before this court, the defendant argued that the trial judge had violated Rule 431(b) and that the


                                                     - 25 -
        violation amounted to plain error under the fundamental fairness prong of the plain error
        doctrine.
¶ 113        This court agreed that Rule 431(b) had been violated but disagreed with the assertion that
        the violation was plain error. In reaching this result, the Thompson court repeated, verbatim,
        the text from Glasper quoted above. Id. at 610. The court further noted that the jury had been
        given both IPI Criminal 4th Nos. 2.03 and 2.04 and, therefore, had been properly instructed on
        the Rule 431(b) principles. Id. at 604, 615. The Thompson court concluded:
                     “In this case, the prospective jurors received some, but not all, of the required Rule
                 431(b) questioning. The venire was also admonished and instructed on Rule 431(b)
                 principles. Defendant has not established that the trial court’s violation of Rule 431(b)
                 resulted in a biased jury. Defendant has, therefore, failed to meet his burden of showing
                 the error affected the fairness of his trial and challenged the integrity of the judicial
                 process. Accordingly, the second prong of plain-error review does not provide a basis
                 for excusing defendant’s procedural default.” Id. at 615.
¶ 114        As in Glasper, the Thompson court held that we must presume the jury followed the
        instructions given at the close of trial, even though there was a Rule 431(b) violation during
        voir dire. This meant there was no “evidence that the jury was biased” (id. at 614) and, thus,
        the defendant’s trial was not fundamentally unfair.
¶ 115        I dissented in both Thompson and Glasper. See Thompson, 238 Ill. 2d at 616 (Burke, J.,
        dissenting, joined by Freeman, J.); Glasper, 234 Ill. 2d at 216 (Burke J., dissenting, joined by
        Freeman, J.). My complaint in both cases was that this court had overruled Zehr without
        acknowledgement or justification under principles of stare decisis. I noted, in particular, that
        the court’s holding that we must presume that the jury follows an instruction such as IPI
        Criminal 4th No. 2.03 after a Rule 431(b) violation has been committed marked “a complete
        reversal of our holding in Zehr” that the failure to ask the Rule 431(b) questions prevented a
        defendant from making informed challenges for cause and, therefore, the error, in itself,
        deprived a defendant of his right to a fair and impartial jury. Glasper, 234 Ill. 2d at 228 (Burke,
        J., dissenting, joined by Freeman, J.).
¶ 116        However, after dissenting twice to point out that the court was departing from the approach
        to Rule 431(b) error taken in Zehr, I subsequently acknowledged that Thompson and Glasper
        were the law and I was bound to follow them. People v. Belknap, 2014 IL 117094, ¶ 91 (Burke,
        J., specially concurring, joined by Freeman, J.). Accordingly, prior to today, this court has
        unanimously held that, even in those cases where the trial court has violated Rule 431(b), we
        must presume that the jury will follow IPI Criminal 4th No. 2.03 and, as a consequence, the
        defendant has suffered no prejudice. Notably, this holding has been uniformly followed by our
        appellate court. See, e.g., People v. Williams, 409 Ill. App. 3d 408, 414 (2011) (“as in
        Thompson, all of the Rule 431(b) principles were accurately conveyed to the jury through the
        jury instructions, and there is nothing to suggest that the jury in this case was biased.
        Accordingly, Thompson’s holding controls.”); People v. Sevier, 2012 IL App (1st) 101840-U,
        ¶ 49 (same); People v. Sanchez, 2013 IL App (2d) 110842-U, ¶ 45 (same, citing Glasper);
        People v. Hampton, 2012 IL App (2d) 100856-U, ¶ 12 (citing Glasper).




                                                    - 26 -
¶ 117                                                   II
¶ 118       In the case now before us, the trial court explained the relevant principles listed in Rule
        431(b) to the venire but, instead of asking each potential juror whether he or she “understood
        and accepted” the principles, the court asked the jurors whether they had “any problems” with
        them or whether they “believed” in them. Defendant contends, and the majority agrees, that
        this constituted a violation of Rule 431(b).9
¶ 119       Defendant never raised any objection regarding Rule 431(b) at the time of trial. However,
        he now argues before this court that the evidence in this case was closely balanced and,
        therefore, the trial court’s Rule 431(b) violation amounts to plain error under the closely
        balanced evidence prong of the plain error doctrine.
¶ 120       If we apply the law as it currently stands, i.e., the law set forth in Thompson and Glasper,
        defendant’s argument necessarily fails. At the close of trial, the trial court gave the jury IPI
        Criminal 4th No. 2.03, the same instruction that was given to the jury in Thompson. Under
        Thompson and Glasper, we must presume that the jury followed the instruction, even if Rule
        431(b) was violated during voir dire. This means, therefore, that the jury considered the
        evidence before it with the understanding that the defendant was presumed innocent and that
        the State had the burden of proof beyond a reasonable doubt. Accordingly, defendant could not
        possibly have suffered prejudice from any Rule 431(b) violation committed by the trial court.
        This is true regardless of the nature and weight of the evidence introduced at trial. Thus,
        defendant has failed to establish plain error. See, e.g., People v. Hopp, 209 Ill. 2d 1, 12 (2004)
        (the plain error rule requires the defendant to “show that the error caused a severe threat to the
        fairness of [the] trial” (emphasis in original)).
¶ 121       Despite the foregoing, the majority holds that defendant’s conviction must be reversed. In
        reaching this result, however, the majority fails to account for the fact that the jury was given
        IPI Criminal 4th No. 2.03 and that we must presume the jury followed that instruction. Supra
        ¶¶ 1-72. There are two possible explanations for the majority’s position.
¶ 122       First, the majority concludes that in this case, unlike Thompson and Glasper, the evidence
        against the defendant was closely balanced. This fact, according to the majority, is dispositive.
        Supra ¶ 72 (“we hold that the defendant is entitled to relief from a clear Rule 431(b) error
        because he has demonstrated that the evidence was closely balanced”). The majority may
        therefore have decided that, because the evidence in this case was closely balanced, the
        presumption that jurors follow the instructions given to them is negated.
¶ 123       If this is what the majority believes, it is obviously incorrect. Thompson and Glasper hold
        that a defendant suffers no prejudice from a Rule 431(b) violation when the jury is also given
        IPI Criminal 4th No. 2.03 at the close of trial because we must presume the jury follows the
        instruction. The fact that the evidence is closely balanced does not change this. Closely
        balanced evidence cannot, in some manner, transform a jury from one that follows instructions
        into one that does not. Closely balanced evidence does not create error. If it was otherwise,
            9
             Chief Justice Karmeier concludes that reversal is not warranted in this case even though the trial
        judge did not use the precise language of Rule 431(b) because the principles of the rule were adequately
        addressed during voir dire. Supra ¶ 94 (Karmeier, C.J., dissenting). I agree with this conclusion.
        Substantial compliance with the rule is all that is required, and that standard was met here. See Zehr,
103 Ill. 2d at 477 (holding that “the subject matter of the questions” must be covered on voir dire but
        that no precise form of questioning is necessary).

                                                      - 27 -
        then in every case in which the evidence is closely balanced, we would have to presume that
        the jurors do not follow the instructions they are given. Clearly, no decision has ever held this.
¶ 124        The majority cites People v. Herron, 215 Ill. 2d 167 (2005), and People v. Piatkowski, 225
Ill. 2d 551 (2007), two cases that set out the general rules governing allegations of plain error
        under the closely balanced evidence prong. Not surprisingly, neither of these cases holds that
        the presumption that the jury follows the instructions it has been given is, in some unexplained
        way, undone or annulled when the evidence is closely balanced.
¶ 125        The majority also cites People v. Belknap, 2014 IL 117094, and People v. Wilmington,
        2013 IL 112938. Both of those cases held only that the evidence against the defendants was
        overwhelming and, thus, plain error review was “unwarranted” (Belknap, 2014 IL 117094,
        ¶ 70). Neither case discussed whether the presumption that a jury follows an instruction such
        as IPI Criminal 4th No. 2.03 is affected by the closeness of the evidence.
¶ 126        In sum, if the majority means to say that IPI Criminal 4th No. 2.03 may be disregarded in
        this case because the evidence is closely balanced, then this is a serious logical fallacy.
¶ 127        The second possible explanation for the majority’s disregard of IPI Criminal 4th No. 2.03
        is equally troubling. Recall, again, that Zehr held that the failure to ask potential jurors the Rule
        431(b) questions was, in itself, a deprivation of the defendant’s right to an impartial jury and,
        for this reason, “an instruction given at the end of the trial will have little curative effect”
        (Zehr, 103 Ill. 2d at 477). In contrast, both Thompson and Glasper hold that we must presume
        the jury follows an instruction given at the close of trial such as IPI Criminal 4th No. 2.03, even
        if there was a violation of Rule 431(b) during voir dire. Thompson, 238 Ill. 2d at 610-11;
        Glasper, 234 Ill. 2d at 200-01. The majority now states:
                      “The comments in Glasper and Thompson that the dissent finds so compelling do
                 not discuss or even cite Zehr, so we refuse to find in them a sub silentio abrogation of
                 our statement in that case about the negligible effect of instructions at the close of
                 trial.” Supra ¶ 77.
¶ 128        This is a remarkable statement. The “comments” in Thompson and Glasper that the
        majority refers to are the explicit and unequivocal holdings in those cases that when a jury is
        given an instruction such as IPI Criminal 4th No. 2.03 we must presume that the jury follows it.
        The majority now apparently believes that Thompson and Glasper do not say that. By
        necessity, then, the majority is holding that when Rule 431(b) has been violated, we cannot
        presume that the jury will follow IPI Criminal 4th No. 2.03.
¶ 129        Consider for a moment what this means. A jury that does not follow the instructions that it
        has been given is a biased jury. Trial before a biased jury is structural error. Glasper, 234 Ill. 2d
        at 201. The majority, by eliminating the presumption that the jury follows IPI Criminal 4th No.
        2.03 after a Rule 431(b) violation, has necessarily concluded that a Rule 431(b) error is
        structural error. While this result is consistent with Zehr, it is the complete opposite of this
        court’s holdings in Thompson and Glasper.
¶ 130        And there is more. The principles set forth in Rule 431(b) and IPI Criminal 4th No. 2.03 are
        critical concepts in the criminal law. As our pattern jury instruction committee has stated, “The
        firm commitment to presumed innocence which can be overcome only by proof beyond a
        reasonable doubt is the touchstone of American criminal jurisprudence.” IPI Criminal 4th No.
        2.03, Committee Note. Now, however, according to the majority, the jury in this case was not
        properly instructed on these fundamental principles during voir dire because the trial court

                                                     - 28 -
        violated Rule 431(b). Moreover, according to the majority, giving IPI Criminal 4th No. 2.03 to
        the jury had no effect on them whatsoever. It necessarily follows then, based on the majority’s
        reasoning, that the jury in this case was never properly instructed on the most critical legal
        principles in a criminal case, principles that form the “touchstone of American criminal
        jurisprudence.” Logically, if we apply the majority’s reasoning, the Rule 431(b) error “affected
        the fairness of [defendant’s] trial and challenged the integrity of the judicial process.”
        Thompson, 238 Ill. 2d at 615.
¶ 131       What the majority does not seem to realize is that, by eliminating the presumption that the
        jury follows IPI Criminal 4th No. 2.03 even after a Rule 431(b) violation, they have necessarily
        concluded that a Rule 431(b) violation constitutes prong two plain error. Again, this result may
        be consistent with Zehr, but it is the complete opposite of this court’s holding in Thompson.
¶ 132       The majority claims that it is not disturbing Thompson and Glasper and it is still the law
        that a Rule 431(b) violation is neither structural error nor prong two plain error. But this cannot
        possibly be. You cannot knock the legs out from under a table and expect that the table will
        continue to float in mid-air. The presumption that a jury follows the instructions which it has
        been given was critical to Thompson and Glasper—it was the “legs” that supported the
        judgments in those cases.
¶ 133       Because the majority has concluded that defendant was prejudiced by the trial court’s
        violation of Rule 431(b), despite the presumption that the jury will follow IPI Criminal 4th No.
        2.03, it is rejecting settled law. This is done with no acknowledgement of the principles of
        stare decisis and no attempt by the majority to justify its actions under that doctrine.

¶ 134                                                III
¶ 135        I recognize the irony inherent in this dissent. I am writing in support of Thompson and
        Glasper, two opinions with which I disagreed when they were decided. However, I have
        acknowledged that these decisions are the law. Were I to join the majority here I would be
        guilty of the same conduct for which I criticized the court in Thompson and Glasper, that is,
        failing to recognize and respect controlling precedent under principles of stare decisis. I will
        not do that and, therefore, must respectfully dissent.
¶ 136        JUSTICE FREEMAN joins in this dissent.




                                                    - 29 -